DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Amendment
The amendment filed 2022-05-23 has been entered and fully considered.

In light of applicant’s amendment, filed 2022-05-23, the claim objection has been withdrawn.

In light of applicant’s amendment and remarks, filed 2022-05-23, the 35 U.S.C. § 101 rejections at ¶¶ 7-8 have been withdrawn.

In light of applicant’s amendment, filed 2022-05-23, the 35 U.S.C. § 112(b) rejections have been withdrawn.


Response to Arguments
No arguments were presented regarding the 35 U.S.C. § 101 rejection at ¶9 and the amendment is insufficient traverse the rejection; see updated rejection at ¶11.

Applicant’s arguments, see pages , filed 2022-05-23, with respect to the claim amendments overcoming the cited prior art references of the rejection of claims 1-4, 7-9, 11, and 13-15 under 35 U.S.C. § 102(a)(1) and of claims 5, 6, 10, and 12 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn; however, upon further search and consideration, a new grounds of rejection – as necessitated by amendment – is made in view of newly cited prior art.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  Specifically, claim 1 recites the limitations “comparing one or more virtual marks from the location data representing the object-instance-specific virtual marks to the corresponding structural characteristics of the instance of the object; and transmitting data derived from the comparison of one or more of the virtual marks to the object service”, and the limitations do not appear to be adequately supported by the Specification.
In particular, the Examiner notes that the claims recite a process different from the process described in the Specification.  That is, the specification recites that after “receiving location data from the object service representing locations of respective ones of multiple object-instance-specific virtual marks”, “data derived from one or more of the virtual marks can be transmitted to the object service” and then the object service performs “a comparison of the data derived from the one or more of the virtual marks can be compared with known data representing the identifiable features at the locations”; See [0021].  However, the claims recite a comparison of data and then sending the data derived from the comparison to the object service.  That is, the specification does not support “transmitting data derived from the comparison of one or more of the virtual marks to the object service” nor does the Specification support performing the transmission on the basis of the comparison, as Specification makes clear that the comparison is based on the transmission (not reversed as claimed).  Thus, the claims are not adequately supported by the written description as originally filed.
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claims 7-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim 7 recites the limitation “An instance of an object, the instance comprising: …; wherein: the identity derived from the marker is transmitted to a database located at an object service; a measurement of the multiple object-instance-specific virtual marks stored on the database and corresponding to the identity of the instance of the object is received from the database; and the measurement of multiple object-instance-specific virtual marks received from the database is compared to a measurement of the identifiable structural characteristics of the instance of the object”, and it is unclear how much patentable weight to provide the limitations.
In particular, the Examiner notes that the acts following the ‘wherein’ clause do not appear to impart any structural limitations on the instance of the object itself.  Thus, the claims are unclear as to the limiting effects of the ‘wherein’ limitations; See MPEP § 2111.04.
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; specifically, it is directed towards software, per se.
Claims 13-15 are directed towards software, per se.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to an “object service” comprising a “processor” typically covers forms of hardware, software per se, and combinations thereof in view of the ordinary and customary meaning of object service and processor, particularly when the specification is silent.  Furthermore, with respect to the instant Application, the interpretation of an “object service” as software, per se, is also consistent with the Specification, paragraph 0028.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers software per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter, as software per se does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).  Software is descriptive material that can be considered statutory ONLY if it is both functional and clearly embodied as structural, non-transitory matter; See MPEP § 2106.03(I).  Even if the software of the claim(s) is functional, it is not clearly defined as being embodied as structural, non-transitory matter and is therefore not statutory.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pre-Grant Publication No. 20150195274-A1, hereinafter “Lee”) in view of Tuschel et al. (US Pre-Grant Publication No. 20070152056-A1, hereinafter “Tuschel”).

With respect to independent claim 1, Lee discloses a method for authenticating an instance of an object, the method comprising:
determining identity data associated with the instance of the object {para. 0057: “the authentication terminal 100 identifies the tag 110 adhered to the article 102”}.
transmitting an object-instance identity derived from the identity data associated with the instance of the object to an object service {para. 0059: “the authentication terminal 100 may transmit, to the authentication server 104, tag information, particularly an authentication request signal including the authentication number and an identification number of the authentication terminal 100 (S202)”}, wherein the instance of the object is a physical rendition of the object {para. 0041: “an article 102 to be authenticated, e.g., an article such as wine”}.
receiving location data from the object service representing locations of respective ones of multiple object-instance-specific virtual marks {para. 0132: “authentication terminal 100 executes an application for genuine article authentication, the application may identify the antenna portion 1002 …, and display the tag identification location object 1000 at the antenna portion 1002”, there are also multiple virtual marks as “the tag 110 may include a UID, authentication information and a security key, and the authentication server 104 may include a UID and a security key”}.
comparing one or more virtual marks from the location data representing the object-instance-specific virtual marks to the corresponding structural characteristics of the instance of the object {para. 0060: “the authentication server 104 decides whether the authentication number extracted from the transmitted authentication request signal corresponds to a previously stored authentication number”}.
transmitting data derived from the comparison of one or more of the virtual marks … {para. 0061: “the authentication server 104 may transmit, to the authentication terminal 100, an authentication fail signal”}.
Although Lee teaches locating multiple object-instance-specific virtual marks, Lee does not explicitly disclose that the marks are identifiable structural characteristics of a physical shape of a portion of a surface of the instance of the object created during manufacturing of the instance of the object; however, Tuschel discloses:
receiving location data from the object service representing locations of respective ones of multiple object-instance-specific virtual marks {para. 0046: “the authentication center transmits a second set of information to the scanner. … The second set of information may also include coordinate information for locating the second portion of the identifying mark”}, wherein the multiple object-instance-specific virtual marks are identifiable structural characteristics of a physical shape of a portion of a surface of the instance of the object created during manufacturing of the instance of the object {paras. 0025, 0027, 0029, & 0041: “barcode information (or other identifying marks) can be placed on the product”, wherein “attributes of the encoded regions [of the barcodes] can include, shape, size, dimensionality, material, spectral fingerprint and encryption feature(s)”, and wherein “manufacturer 310 can place the identifying mark on product 305”}.
comparing one or more virtual marks from the location data representing the object-instance-specific virtual marks to the corresponding structural characteristics of the instance of the object {para. 0044: “Once read, the encrypted information can be either communicated back to the authentication center 320 for verification or it may be verified at scanner 340 or distributor center 330”}.
transmitting data derived from the comparison of one or more of the virtual marks to the object service {para. 0046: “the results of the authentication inquiry can be displayed”}.

Lee and Tuschel are analogous art because they are from the same field of endeavor or problem-solving area of verifying the authenticity of an article of manufacture.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Tuschel before him or her, to modify/develop the tag of Lee’s system to utilize barcodes or other identifying marks. The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, i.e. the barcode’s security features (e.g. spectral fingerprinting, multi-coloring, and encryption) increases its counterfeiting resistance; See e.g., Tuschel [0048]-[0049].  Therefore, it would have been obvious to combine the tag in Lee’s system with barcodes or other identifying marks to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

With respect to dependent claim 2, Lee discloses storing at least one of: the identity data, the location data, and data representing the object-instance-specific virtual marks at the object service {para. 0048: “the authentication server 104 may compare an authentication number included in the authentication request signal transmitted from the authentication terminal 100 with a previously stored authentication number”}.

With respect to dependent claim 3, Lee discloses determining the object-instance identity from one of: a virtual mark, a 2D barcode, and a radio-frequency identification marker, located or visible at a known location on the surface of the instance of the object {para. 0042: “the tag 110 may be an NFC tag, and may include a manufacturer name, a manufacturing data, a manufacturing number, an authentication number for genuine article authentication”}.

With respect to dependent claim 4, Lee discloses using data derived from selected multiple ones of the virtual marks to authenticate the instance of the object {para. 0045: “authentication terminal 100 transmits, to the authentication server 104, an authentication request signal including an authentication number identified from the tag 110 and/or an identification number (e.g., a serial number, a MAC address, or the like) of the authentication terminal 100, and may display an authentication result transmitted from the authentication server 104”}.

With respect to dependent claim 5, Lee discloses defining the locations of respective ones of multiple object-instance-specific virtual marks for the instance of the object at design or manufacture of the instance of the object {para. 0097: “the authentication terminal 100 is to acquire not only an authentication number but also location information of the tag 110”; although Lee discloses that the location information of the tag on the object is pre-defined, Lee does not explicitly disclose that the location is defined at the time of “design or manufacture of the object instance”.  However, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee, to define the tag location at the time of “design or manufacture of the object instance”, as it is “obvious to try”, as it is merely choosing from a finite number of identified, predictable windows of time, each of which yield the same reasonable expectation of success; See MPEP § 2143(I)(E)}.

With respect to dependent claim 6, Lee discloses mapping the locations of respective ones of the multiple object-instance-specific virtual marks for the instance of the object to the object-instance identity {para. 0132: “authentication terminal 100 may store information on the tag identification location object 1000, and the tag identification location object 1000 may be displayed on the screen of the authentication terminal 100 in the identification of the tag”}.

With respect to claims 7-8, a corresponding reasoning as given earlier in this section with respect to claims 1-2 applies, mutatis mutandis, to the subject matter of claims 7-8; therefore, claims 7-8 are rejected, for similar reasons, under the grounds as set forth for claims 1-2 and for the reasoning set forth for the following limitations not explicitly disclosed in claim 1.  Tuschel discloses:
the measurement of multiple object-instance-specific virtual marks received from the database is compared to a measurement of the identifiable structural characteristics of the instance of the object {paras. 0025, 0027, 0029, 0041, & 0044: “Once read, the encrypted information can be either communicated back to the authentication center 320 for verification or it may be verified at scanner 340 or distributor center 330”, wherein “attributes of the encoded regions [of the barcodes] can include, shape, size, dimensionality, material, spectral fingerprint and encryption feature(s)”}.

With respect to dependent claim 9, Lee discloses wherein the multiple object-instance-specific virtual marks are rendering artefacts on respective selected portions of the surface of the object instance {para. 0132: “authentication terminal 100 executes an application for genuine article authentication, the application may identify the antenna portion 1002 by asking, for example, the separate server for the type of the authentication terminal 100, and display the tag identification location object 1000 at the antenna portion 1002”, there are also multiple virtual marks as “the tag 110 may include a UID, authentication information and a security key, and the authentication server 104 may include a UID and a security key”}.

With respect to claim 11, a corresponding reasoning as given earlier in this section with respect to claim 2 applies, mutatis mutandis, to the subject matter of claim 11; therefore, claim 11 are rejected, for similar reasons, under the grounds as set forth for claim 2.
With respect to claim 12, a corresponding reasoning as given earlier in this section with respect to claim 5 applies, mutatis mutandis, to the subject matter of claim 12; therefore, claim 12 are rejected, for similar reasons, under the grounds as set forth for claim 5.
With respect to claim 13, a corresponding reasoning as given earlier in this section with respect to claim 4 and later in this section with respect to claim 6 applies, mutatis mutandis, to the subject matter of claim 13; therefore, claim 13 is rejected, for similar reasons, under the grounds as set forth for claims 4 and 6.
With respect to claim 14, a corresponding reasoning as given earlier in this section with respect to claim 1 applies, mutatis mutandis, to the subject matter of claim 14; therefore, claim 14 are rejected, for similar reasons, under the grounds as set forth for claim 1.

With respect to dependent claim 15, Lee discloses the object service further to: transmit location data representing locations of a subset of respective ones of multiple object-instance-specific virtual marks {para. 0097: “authentication terminal 100 transmits the authentication number and the location information to the authentication server 104”, including “location information of the tag 110”}.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pre-Grant Publication No. 20150195274-A1, hereinafter “Lee”) in view of Tuschel et al. (US Pre-Grant Publication No. 20070152056-A1, hereinafter “Tuschel”) and Lapstun et al. (US Pre-Grant Publication No. 20070022294-A1, hereinafter “Lapstun”).

With respect to dependent claim 10, although Lee teaches storage of tag location information, Lee does not explicitly disclose that the location information is encoded in a marker; however, Lapstun discloses wherein respective locations of the multiple object-instance-specific virtual marks are encoded in the marker {para. 0500: “position encoded in a tag”}.

Lee-Tuschel and Lapstun are analogous art because they are from the same field of endeavor or problem-solving area of object authentication.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee-Tuschel and Lapstun before him or her, to modify/develop the tag of Lee-Tuschel’s system to utilize encoding of the location of the tag.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, e.g. including location information as a factor of object authentication, e.g. Lapstun [0739].  Therefore, it would have been obvious to combine the tag in Lee-Tuschel’s system with utilization of encoding of the location of the tag to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Bechtel whose telephone number is (571)270-5436. The examiner can normally be reached Monday - Friday, 09:00 - 17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/Primary Examiner, Art Unit 2491